Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Response to Amendment
The amendment filed 12/17/21 is entered.  Claims 1, 6 and 8-14 are amended.  Claim 17 is newly added. Claims 1-15 and 17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 4, 7, 8, 11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan (US 2017/0324628) in view of Jain et al. (US 11,075,888), in further view of Wright et al. (US 2019/0190837 A1), hereinafter “Wright”.

With regard to claim 1, Dhanabalan discloses a method for transmitting data traffic, comprising:
detecting, by an entry proxy device, which comprises a processor and a memory (e.g., intermediary device 700A)(fig. 7B), network transmission quality of all transmission paths (e.g., paths 704A–704NN)(fig. 7B; ¶245) reaching a target server (intermediary device may determine the quality of links connecting the intermediary device to a second intermediary device)(¶251–253); 
selecting and recording, by the entry proxy device, a plurality of alternative transmission paths from the all transmission paths, according to the network transmission quality (determined quality of each link is recorded by the optimal link selector)(¶253);
when receiving data traffic directed to the target server (e.g., path selection may be performed responsive to a request to establish a connection from a node device or during establishment of the communication flow)(¶248), selecting, by the entry proxy device, a target transmission path from a plurality of recorded transmission paths (optimal link is selected for the communication session)(¶254–256) according to a client identifier carried by the data traffic; and 
transmitting, by the entry proxy device, the data traffic through the target transmission path (once a link Is selected, the data traffic is routed to the selected links)(¶256–258).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the present application was filed to consider a client identifier carried by the data traffic when selecting one a target transmission path from a plurality of transmission paths, to permit the use of client based routing policies and also to ensure subsequent messages of a flow are transmitted via the same path.
However, Dhanabalan-Jain doesn’t explicitly disclose wherein, the entry proxy device is any entry proxy device in an entry acceleration node which comprises a plurality of entry proxy devices.
In an analogous art, Wright discloses wherein, the entry proxy device is any entry proxy device in an entry acceleration node which comprises a plurality of entry proxy devices (see fig. 1 USNN A 110a, USNN B 110b, USNN N i.e. entry proxy devices are entry point to provider side network node 130 i.e. acceleration node, which comprises plurality of USNN N devices; where the USNN N device can be router and communicate the request to the provider network node 130) (Wright, ¶ [0020-0024], fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Moustafa’s teachings into Dhanabalan-Jain’s teaching of wherein, the entry proxy device is any entry proxy device in an 

With regard to claim 4, Jain further discloses receiving the data traffic directed to the target server, selecting the target transmission path from the plurality of transmission paths according to the client identifier carried by the data traffic includes: 
performing, by the entry proxy device, a hashing calculation on the client identifier carried by the data traffic to obtain a target hash value, when receiving the data traffic directed to the target server (VTI is selected based on a hash of the client identifier extracted from the received packet)(7:47–59; 8:43–59); and 
selecting, by the entry proxy device, the target transmission path from the plurality of alternative transmission paths according to the target hash value and the path identifier corresponding to each alternative transmission path (VTI is selected based on the hash value that corresponds to the VTI key). The Examiner supplies the same rationale for the combination of references Dhanabalan-Jain-Wright as in Claim 1 above.

With regard to claim 7, Dhanabalan further discloses selecting the plurality of alternative transmission paths from the all transmission paths according to the network transmission quality includes: 
if the target server has a source IP address consistency requirement, selecting, by the entry proxy device, the plurality of alternative transmission paths from the all transmission paths according to the network transmission quality (optimal link is selected for the communication session)(¶254–256). The Examiner supplies the same rationale for the combination of references Dhanabalan-Jain-Wright as in Claim 1 above.

Claims 8, 11, 14, and 15 are rejected under the same rationale as claims 1, 4, and 7, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

With regard to claim 17, Jain further disclose wherein the client identifier is an IP address of a client (e.g., a 5 tuple)(7:47–59; 8:43–59), a device code of the client, or a client account for logging into the client. The Examiner supplies the same rationale for the combination of references Dhanabalan-Jain-Wright as in Claim 1 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan (US 2017/0324628) in view of Jain et al. (US 11,075,888), in further view of Wright et al. (US 2019/0190837 A1), hereinafter “Wright” further in view of Lawrence et al. (US2015/0237159).
	
With regard to claim 5, while the system disclosed by Dhanabalan in view of Jain shows substantial features of the claimed invention (discussed above), and Dhanabalan further discloses when receiving the data traffic directed to the target server, selecting the target transmission path from the plurality of transmission paths according to the client identifier carried by the data traffic includes selecting, by the entry proxy device, the target transmission path having a highest network transmission quality from all alternative transmission paths passing through the target exit acceleration node (optimal link is selected for the communication session)(¶254–256), it fails to specifically disclose performing, by the entry proxy device, a hashing calculation on the client identifier carried by the data traffic to obtain a target hash value, when receiving the data traffic directed to the target server and determining, by the entry 
Lawrence discloses a similar system including a proxy providing content in response to client requests (Abstract).  Lawrence teaches performing, by the entry proxy device (e.g., proxy cache 220-226)(fig. 2), a hashing calculation on the client identifier carried by the data traffic to obtain a target hash value (has may be calculated using the client device IP address)(¶31), when receiving the data traffic directed to the target server (e.g., a request for content)(¶31) and determining, by the entry proxy device, a target exit acceleration node according to the target hash value and a node identifier corresponding to an exit acceleration node on each alternative transmission path (edge clusters may be assigned a range of hash values and selected accordingly to serve the requested content)(¶32).  This would have been an advantageous addition to the system disclosed by Dhanabalan and Jain since it would have allowed clients to be assigned to specific servers to balance load among a plurality of servers storing the requested content. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the present application was filed to perform a hashing calculation on the client identifier carried by the data traffic to obtain a target hash value used to determine a target exit node with which to establish a communications session for transmitting the data directed to the target server, since it would have allowed client devices to be assigned to particular exit nodes or groups thereof, distributing the load of client requests among the exit nodes in the network.

Claim 12 is rejected under the same rationale as claim 5, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Allowable Subject Matter
Claims 2, 3, 6, 9-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Wright et al. (US 2019/0190837 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Examiner has withdrawn the 101 and 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bifulco et al. (US 2018/0278506) discloses a similar system for identifying a selecting a preferred path from a plurality of available paths traversing a network (e.g., Abstract; ¶47) .
Clark et al. (US 2015/0134799) also discloses a similar system for path selection in a network (e.g., Abstract; ¶25–28).
Kanugovi et al. (US 11,089,138) also disclose a similar system for selection of network links to route data based on communication capabilities (e.g., Abstract; 1:39–2:25).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
1/4/22